                   Case 4:21-mj-07015-MKD                ECF No. 1        filed 01/15/21       PageID.1 Page 1 of 6
    $2 5HY &ULPLQDO&RPSODLQW


                                          81,7(' 67$7(6 ',675,&7 &2857
                                                                     IRUWKH
                                                                                                                            FILED IN THE
                                                      Eastern District of Washington
                                                     BBBBBBBBBB'LVWULFWRIBBBBBBBBBB                                  U.S. DISTRICT COURT
                                                                                                                  EASTERN DISTRICT OF WASHINGTON


                      8QLWHG6WDWHVRI$PHULFD                                                                     Jan 15, 2021
                                 Y
                                                                                &DVH1R 0-0.'                SEAN F. MCAVOY, CLERK


                     $57852 7(-('$*20(= (1)
                       $1'5(6 *87,(55(= (2)


                                Defendant(s)


                                                     &5,0,1$/&203/$,17
              ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
    2QRUDERXWWKHGDWH V RI                  1RYHPEHU                LQWKHFRXQW\RI              )UDQNOLQ                   LQWKH
          (DVWHUQ           'LVWULFWRI          :DVKLQJWRQ         WKHGHIHQGDQW V YLRODWHG

                 Code Section                                                     Offense Description
     86&   D  E  % YL                      &RQVSLUDF\ WR 'LVWULEXWH  *UDPV RU PRUH RI )HQWDQ\O
    




              7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV




              ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
              u


                                                                                                   Complainant’s signature

                                                                                          -HUHO 'HLWHULQJ 6SHFLDO $JHQW '($
✔   6ZRUQWRWHOHSKRQLFDOO\DQGVLJQHGHOHFWURQLFDOO\                                               Printed name and title

    6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH


    'DWH             
                                                                                                      Judge’s signature

    &LW\DQGVWDWH                       <DNLPD :DVKLQJWRQ                           0$5< . ',0.( 86 0DJLVWUDWH -XGJH
                                                                                                    Printed name and title


       $86$ BDS                              &2817< FRANKLIN
   Case 4:21-mj-07015-MKD      ECF No. 1    filed 01/15/21   PageID.2 Page 2 of 6




                            COMPLAINT AFFIDAVIT

Controlled Purchase of 400 fentanyl pills from Arturo TEJEDA-Gomez on
November 5, 2020, at a location in Pasco, Washington.


      1.     On November 5, 2020, DEA used a confidential source (“CS”) to

purchase 400 fentanyl pills from Arturo TEJEDA-Gomez.

      2.     Prior to the deal, the CS made multiple recorded text messages and

phone calls with Arturo TEJEDA-Gomez, during which Arturo TEJEDA-Gomez

agreed to sell 400 pills to the CS for the pre-negotiated price of $4,000.

      3.     On November 5, 2020 at approximately 5:30 PM, SA Deitering and

TFO Slocombe met with the CS at a predetermined location. SA Deitering

searched the CS and the CS’s vehicle for drugs, weapons and/or contraband with

negative results. SA Deitering issued the CS $4,000 for the purchase. SA

Deitering also issued the CS audio and video recording devices.

      4.     At approximately 6:10 PM, the CS followed SA Deitering and TFO

Slocombe to the buy-walk location. Moments later, TFA Pitts observed a black

2004 Chevrolet Tahoe arrive. TFA Pitts observed that a male had exited out of the

Tahoe and entered the front passenger seat of the CS’s vehicle. The video

recording shows the male to be Arturo TEJEDA-Gomez.
   Case 4:21-mj-07015-MKD      ECF No. 1    filed 01/15/21   PageID.3 Page 3 of 6




      5.     The video recording shows Arturo TEJEDA-Gomez pass an object to

the CS. Directly after, the CS handed a bundle of currency to Arturo TEJEDA-

Gomez.

      6.     At approximately 6:22 PM, TFA Pitts observed that Arturo TEJEDA-

Gomez had exited the CS’s vehicle and walked towards the black Chevrolet Tahoe

and depart the area.

      7.     SA Deitering and TFO Slocombe maintained surveillance of the CS

from the deal location to a predetermined area. The CS handed SA Deitering a

package which was later marked as Drug Exhibit 2. Drug Exhibit 2 was later

confirmed by the DEA laboratory to be 399 tablets containing fentanyl.

Additionally, the laboratory confirmed a latent fingerprint from a clear plastic bag

was identified to the known fingerprint card of Arturo TEJEDA-Gomez.

Controlled Purchase of 1,000 fentanyl pills (Exhibit 3) from Andres
GUTIERREZ on November 19, 2020, in the Eastern District of Washington.
      8.     Following the purchase of Exhibit 2 and under direction of SA

Deitering, the CS had been in recorded communications with Arturo TEJEDA-

Gomez for the purchase of 1,000 pills containing fentanyl for $10,250. Arturo

TEJEDA-Gomez advised the CS that he would send a courier to do the deal on

November 19, 2020.

      9.     The courier, a person named Andres GUTIERREZ, contacted the CS

through Facebook messenger and advised the CS that he was working with “A.T.”
   Case 4:21-mj-07015-MKD     ECF No. 1    filed 01/15/21   PageID.4 Page 4 of 6




(known to the CS and SA Deitering to be the alias of Arturo TEJEDA-Gomez).

Leading up to the buy-walk operation, Andres GUTIERREZ was in

communication with the CS regarding details of the meet.

      10.     On November 19, 2020, SA Deitering and TFO Slocombe met with

the CS at a predetermined location. SA Deitering, as witnessed by TFO Slocombe,

searched the CS and the CS’s vehicle. Both the CS and the CS’s vehicle were

found to be free of money, narcotics and contraband. SA Deitering provided the

CS with $10,250 for the purchase. The CS was also provided audio and video

recording devices to capture the meet with Andres GUTIERREZ.

      11.     At approximately 2:19 PM, SA Deitering and TFO Slocombe led the

CS to the buy-walk location, which was located within the Eastern District of

Washington.

      12.     At approximately 2:40 PM, TFA Pitts observed that Andres

GUTIERREZ had arrived in a 2007 Chevrolet Express G2500 commercial van.

TFA Pitts observed and video recorded as Andres GUTIERREZ exited the van and

entered the front passenger seat of the CS’s vehicle. A recording device clearly

captured the exchange of a brown paper bag, passed from Andres GUTIERREZ to

the CS. Video also captured the CS paying Andres GUTIERREZ. After a brief

conversation, Andres GUTIERREZ broke contact with the CS and exited the CS’s

vehicle.
   Case 4:21-mj-07015-MKD      ECF No. 1   filed 01/15/21   PageID.5 Page 5 of 6




      13.    The CS met with agents and provided SA Deitering with a brown

paper bag containing Exhibit 3 and a small sample of what appeared to be heroin.

Exhibit 3 was later confirmed by the DEA laboratory to be 1,032 tablets containing

fentanyl. SA Deitering collected the recording devices, and checked the CS and

the CS's vehicle which were found to be free of money, narcotics and contraband.

      14.    Surveillance units assigned to stay with Andres GUTIERREZ post-

buy observed the following. At approximately 4:05 PM, Detective Chris Bennett

observed that GUTIERREZ had parked at a location in Pasco.

      15.    At approximately 4:35 PM, SA Mitchell observed that a black

Chevrolet Tahoe pulled up next to GUTIERREZ’s van. Detective Mike Ramos

drove by and confirmed the vehicle to be the same Tahoe that Arturo TEJEDA-

Gomez used during the controlled purchase on November 5, 2020. Detective

Ramos observed that two Hispanic males were inside the van together.

      16.    At approximately 4:52 PM, SA Mitchell observed the vehicles depart

from each other.

      17.    At approximately 4:54 PM, TFO Thomas Orth observed that the black

Tahoe had arrived and parked at Arturo TEJEDA-Gomez’s residence. TFO Orth

was able to identify Arturo TEJEDA-Gomez as he exited the Tahoe and stood

under the porch light of the residence.
   Case 4:21-mj-07015-MKD      ECF No. 1    filed 01/15/21   PageID.6 Page 6 of 6




      18.   Based on my training and experience, I know that the weight of one

fentanyl tablet is approximately 0.1 gram, and therefore the 1,032 tablets from

November 19, 2020, have a weight of over 40 grams.



      I declare under penalty of perjury that the foregoing is true and correct to the

best of my knowledge and belief.



                                       ___________________
                                       ______________________
                                       JJerell R
                                               R. D
                                                  Deitering
                                                    it i
                                        Special Agent
                                        Drug Enforcement Administration


      SWORN TO telephonically and subscribed electronically this 15th day of
January, 2020.



                                       __________________________
                                       Honorable Mary K. Dimke
                                       United States Magistrate Judge
